Citation Nr: 1722396	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-21 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hysterectomy.

2.  Entitlement to service connection for hysterectomy scar.

3.  Entitlement to a compensable initial rating for eczema.


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to December 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2015 remand, the Board requested, in part, that the Veteran be provided with VA examinations to determine the current severity of the service-connected eczema and to obtain a supplemental etiological opinion by another VA examiner for the Veteran's hysterectomy and hysterectomy scar.  Another VA opinion was requested since the VA examiner's July 2011 and November 2011 negative etiological opinions did not reference to either dysplasia or the human papilloma virus, of which a June 2011 positive private opinion was partially based upon.  Additionally, the examiner was specifically requested to provide a supplemental opinion that addressed the cervical dysplasia; however, the examiner made no reference to cervical dysplasia in the November 2011 opinion.  

Pursuant to the May 2015 Board remand directives, VA examinations were scheduled in October 2016.  However, a review of the claims file shows the VA examinations were cancelled due to the Veteran's failure to report.  Subsequently, the Veteran submitted a correspondence in December 2016 indicating that due to personal family issues she could not attend her appointment and that she had tried several times to reschedule but got no response.  She requested another appointment.  Resolving all doubt in the Veteran's favor, the Board has decided to remand the claim in order to provide the Veteran another opportunity to appear for VA examinations.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  38 C.F.R. § 3.655 (2016).



Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for the VA examinations requested in and pursuant to the May 2015 Board remand directives.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




